Citation Nr: 1736093	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  12-27 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for sleep apnea.


WITNESSES AT HEARINGS ON APPEAL

The Veteran and U.L.


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1974 to January 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2013, the Veteran and U.L. testified before a Decision Review Officer (DRO), and in April 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge. Transcripts of both hearings are of record.

The Board remanded the case in February 2015 and March 2016 for additional development and it now returns for further appellate review.


FINDING OF FACT

Sleep apnea is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this regard, the Board finds that VA has satisfied its duties to notify and assist the Veteran at every stage in this case such that no prejudice results to him in the adjudication of his appeal herein.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.156(a), 3.159, 3.326(a) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Further, the Veteran has not alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service or when evidence establishes a disease diagnosed after discharge was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases are presumed to have been incurred in service if such diseases are shown to have manifested to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service. See 38 C.F.R. 
§ 3.303(b). The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). In the instant case, the Veteran's sleep apnea is not recognized as a chronic disease pursuant to VA regulations and, consequently, the laws and regulations governing presumptive service connection, to include those pertaining to a continuity of symptomatology, are inapplicable. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that his currently diagnosed sleep apnea (see August 2009 sleep report) had its onset during service. In this regard, the Board notes that his service treatment records (STRs) do not reveal any complaints, treatment, or diagnoses referable to sleep apnea during service. Further, in his December 1993 report of medical history, the Veteran denied that he had or was then having frequent trouble sleeping. However, he alleges that his sleep apnea started in service as he had a hard time falling asleep at night and averaged around two to three hours of sleep during his last five years of service. The Veteran also contends that he did not seek treatment for sleep apnea during service because he did not know it was a disease at that time. 

Statements were also received from the Veteran's family and friends attesting to their observations of his alleged sleep apnea symptomatology during service. Specifically, in a January 2010 statement, the Veteran's spouse stated that the Veteran has had a problem with snoring since 1985 and that such has gotten significantly worse, making it difficult for her to sleep most nights. In a September 2012 statement, a military colleague recalled rooming with the Veteran and described difficulty that he had with sleeping and loud snoring. The Veteran, his spouse, and his friend are competent to testify to the matters they observed on a firsthand basis and the Board has no reason to doubt their credibility. Consequently, the remaining inquiry is whether the Veteran's diagnosed sleep apnea is related to his military service, to include those in-service symptoms described by the Veteran, his spouse, and his military colleague. However, upon review of the evidence, the Board finds the preponderance of the evidence is against the claim.

In this regard, a VA examination was conducted in July 2013, at which time the examiner opined that sleep apnea was less likely than not incurred in or caused by service, explaining that the Veteran was not treated for sleep apnea during service and it was not diagnosed until 2009. In its February 2015 remand, the Board found such opinion to be inadequate as the examiner did not discuss the Veteran's lay statements regarding the incurrence of his sleep apnea and the continuity of symptomatology as well as the aforementioned statements from his spouse and military colleague. 

Pursuant to the February 2015 remand, the July 2013 VA examiner provided an addendum opinion in March 2015, noting that she had reviewed the lay statements of record. However, the examiner stated that some of the letters contained factual inconsistencies and that not everyone who snores has sleep apnea.  The VA examiner further noted that the condition of sleep apnea was first made available around 1995, but the Veteran did not have a sleep study until 2009, further noting that the incidence of sleep apnea rises with age and increased body size. However, such opinion was also found inadequate given the rationale provided in support thereof. 

Specifically, while the VA examiner noted that some of the lay statements contained factual inconsistencies, she did not identify those inconsistencies and, thus, it was not clear what specific lay evidence the examiner excluded from consideration when rendering her opinion.  It also appeared that the examiner disregarded the lay evidence of the Veteran snoring during and since service; however, without additional comment identifying the lay and medical evidence used to support her opinion, the Board was unable to determine the basis of her opinion.  In this regard, while the examiner noted that that the incidence of sleep apnea raises with age and increased body size, the STRs showed the Veteran's weight ranged between 205 to 228 pounds during service.  Additionally, while the examiner was correct in that the Veteran did not have a sleep study until 2009, lay statements from the Veteran, his wife, and a former military comrade established that he had snored and had difficulty sleeping during and since service, which may have been initial manifestations or indicators of the sleep apnea diagnosed several years after service.

Accordingly, another addendum opinion was obtained in April 2016 pursuant to the March 2016 remand, and such examiner opined that the condition claimed was less likely than not incurred in or was caused by the claimed in-service injury, event, or illness. In support thereof, the examiner noted the aforementioned January 2010 and September 2012 lay statements from the Veteran's spouse and military colleague and that although the Veteran had a history of snoring and difficulty sleeping during military service, the diagnosis of obstructive sleep apnea requires an apnea hypopnea index (AHI) of 5. In this regard, the examiner explained that a person could snore, have difficulty sleeping, and have apneic episodes every 15 minutes while asleep and such would not meet the diagnostic criteria for obstructive sleep apnea as it would only be considered an AHI of 4. Thus, the examiner noted that a Veteran could have snoring, difficulty sleeping, and apnea during military service without meeting the diagnostic criteria for obstructive sleep apnea. The examiner also concluded that while the Veteran's history of snoring and difficulty of sleeping during military service was conceded, the presence of these symptoms in service did not show nor establish with certainty of at least 50 percent that the Veteran had obstructive sleep apnea during military service.

Based on the foregoing, the Board finds that service connection for sleep apnea is not warranted.  In this regard, the Board accords the April 2016 VA opinion great probative value.  Specifically, such opinion clearly reflects consideration of the Veteran's medical records and the lay reports of symptoms, and provides a complete rationale supported by the evidence of record. Furthermore, the opinion offers clear conclusions with supporting data as well as reasoned medical explanations connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). Therefore, the Board accords great probative weight to the April 2016 opinion.

In August 2017, the Veteran submitted a statement reiterating his contentions that he never heard of sleep apnea as a disease until after he retired from the service, and that he suffered from little sleep and headaches in the morning in the last ten years of his service. The Veteran also submitted other lay statements from military colleagues that had known him during his military service. Specifically, the military colleagues reported witnessing symptoms from the Veteran of loud snoring, talking in his sleep, difficulty falling asleep, gasping for air and choking sounds, appearing to have stopped breathing or paused breathing for few seconds, and fatigue during the day. Nonetheless, even if the Veteran experienced such symptoms during service, the April 2016 examiner noted that such would not be indicative of a diagnosis of obstructive sleep apnea. Furthermore, in his December 1993 report of medical history, the Veteran denied that he had or was then having frequent trouble sleeping.  

Moreover, to the extent that the Veteran, his spouse, and his military colleagues, have alleged that he experienced snoring and other symptoms they believe are associated with sleep apnea during and since service, as lay people, they are competent to testify to such symptoms, but they are not competent to associate such with any diagnosed disorder, to include sleep apnea, as such is a complex medical question. Furthermore, the etiology of the Veteran's sleep apnea is a complex medical question.  Specifically, determining the etiology of such disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (explaining that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). Therefore, as there is no evidence showing that the Veteran, his spouse, or his military colleagues have the specialized training sufficient to offer an opinion as to the etiology of the Veteran's sleep apnea, or relate reported symptoms to such a diagnosis, their opinions on such matters are not competent and, thus, are afforded no probative weight.

In sum, the Board finds that Veteran's sleep apnea is not shown to be causally or etiologically related to any disease, injury, or incident in service. In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for sleep apnea. As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for sleep apnea is denied. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


